DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The action is responsive for amendments/arguments filed on Nov 12, 2021. The claims: 21-40 are pending for examination.
Claims: 1-20 (canceled).

Response to Argument
 
Applicant’s arguments filed on Nov 12, 2021 with regards to rejection of claims 21-40 been fully considered, but they are found to be persuasive. 
The double patenting rejection is maintained because applicant didn’t file any terminal disclosure or amend the claims, see paragraph 7 of Office Action dated 10/18/21.
In Applicants remarks, on pages 8-9, Applicant argues that LeVasseur doesn’t teaches/discloses "receiving... information identifying a recipient to be removed from a list of recipients of an electronic message previously delivered to the computing device" and "providing... the received information to a second electronic message client so as to update a copy of the electronic message.
In response to applicant’s arguments, the previous rejection is withdrawn, and a new ground of rejection is applied by Essenmacher (US 2009/0307317A1), 



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21-24, 26-28, 30-34, 36-40 are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by Essenmacher (US 2009/0307317A1).
Regarding claim 21, 
Essenmacher teaches, a method of managing electronic messages comprising (see abstract): 
receiving, by a computing device, information from a first electronic message client, the information identifying a recipient to be removed from a list of recipients of an electronic message previously delivered to the computing device (see fig. 3 (#302), and para [0032] line 6-11, The system (i.e. computer device) determines, One embodiment of the logic to prompt consideration of whether a recipient list is to be modified is described with reference to FIG. 3. Further, one embodiment of the logic to modify the recipient list. and;  
Para [0034] line 5-8, Subsequent to determining whether the modification is to be propagated to the existing participants (i.e. second client computer, and; Note: modification list means adding or removing recipients from the existing list. And;
teaches, one or more existing recipients may be removed from the lists and/or one or more recipients may be moved from one header field. This email is called previously delivered email/(i.e. master/original email.)
and 
providing, by the computing device, the received information to a second electronic message client so as to update a copy of the electronic message, comprising the list of recipients on the second electronic message client to remove the recipient from the list of recipients of the copy of the electronic message (see para [0037] then administrative records are created that are to be sent to the existing recipients to update their distribution lists and para [0042] the existing participant's e-mail client updates the reference email’s carbon copy, 
(Note: The reference email is called the initial email of the originator (para [0036], it also says now to be updated, and it is updated ([0042]), and;
 See also para [0060])

Regarding claim 22, 
Essenmacher teaches claim 21,
Essenmacher teaches, wherein: the previously delivered electronic message is an email (see Para [0019] a recipient may be deleted from the To:, cc: or bcc: fields of the distributed e-mail.)
 and;
 the recipients that previously received the communication.)

Regarding claim 24, 
Essenmacher teaches claim 21,
Essenmache teaches, wherein providing the received information to the second electronic message client comprises providing the received information to the second electronic message client in response to a sync request received from the first electronic message client (see para [0036] update the distribution lists of the existing recipients to include the new recipient.)

Regarding claim 26, 
Essenmacher teaches claim 21,
Essenmacher further teaches, wherein the recipient information includes date information (para [0044])) and further comprising updating the change log based on the date information such that the change log (i.e. recipient list) identifies a date on which the new recipient was added to the list of recipients associated with the electronic message (para [0046]) 

Regarding claim 27,
Essenmacher teaches claim 21,
 teaches, a method of managing electronic messages comprising (Abstract)
receiving, from a first electronic message client, recipient information identifying a new recipient to be added to the list of recipients of the previously delivered electronic message (see para [0020])
updating the previously delivered electronic message by including the new recipient in the list of recipients of the previously delivered electronic message (see para [0046])
providing the additional information to the second electronic message client (see para [0046])
wherein receipt of the recipient information at the second electronic message client causes the second electronic message client to update the copy of the previously delivered electronic message by including new recipients in the list of recipients of the copy of the previously delivered electronic message (see para [0035])

Regarding claim 36,
Essenmacher teaches claim 30,
Essenmacher teaches, 
wherein: the previously delivered electronic message is associated with an electronic message thread comprising one or more additional previously delivered electronic messages (see para [0020] and [0028] Email thread refer as previously delivered email.), 

the instructions, when executed, further cause the system to, for each of the one or more additional previously delivered electronic messages, update the list of recipients of the respective additional previously delivered electronic message by removing the recipient from the list of recipients of the respective additional previously delivered electronic message (see para [0031] the administrative record may optionally be marked as admin unnecessarily drawing undue attention beyond it's intended context of simply indicating a modification/updated to the recipient list).
Claim 30 recites all the same elements of claim 21, but in system form rather than method form. Therefore, the supporting rationale of the rejection to claim 21 applies equally as well to claim 30. 
Claim 31 recites all the same elements of claim 22, but in system form rather than method form. Therefore, the supporting rationale of the rejection to claim 22 applies equally as well to claim 31. 
Claim 32 recites all the same elements of claim 25, but in system form rather than method form. Therefore, the supporting rationale of the rejection to claim 25 applies equally as well to claim 32. 
Claim 33 recites all the same elements of claim 26, but in system form rather than method form. Therefore, the supporting rationale of the rejection to claim 26 applies equally as well to claim 33
Claim 34 recites all the same elements of claim 27, but in system form rather than method form. Therefore, the supporting rationale of the rejection to claim 27 applies equally as well to claim 34. 
Claim 38 recites all the same elements of claim 24, but in system form rather than method form. Therefore, the supporting rationale of the rejection to claim 24 applies equally as well to claim 38.
Claim 39 recites all the same elements of claim 27, but in system form rather than method form. Therefore, the supporting rationale of the rejection to claim 27 applies equally as well to claim 39.
Claim 40 recites all the same elements of claim 27, but in system form rather than method form. Therefore, the supporting rationale of the rejection to claim 27 applies equally as well to claim 40.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 25, 29, and 35 are rejected under AIA  35 U.S.C. 103(a) as unpatentable over Essenmacher (US 2009/0307317A1), in view of Hopper (US 2013/0232206 A1).
Regarding claim 25, 
Essenmacher teaches claim 21,

 updating the change log based on the recipient information such that the change log identifies the new recipient included in the list of recipients associated with the electronic message (see para [0036] para [0036] update the distribution lists of the existing recipients to include the new recipient).
Essenmacher does not explicitly teach, storing, at the electronic message server.
Hopper teaches, further comprising: storing, at the electronic message server (see para [0022] The Group database may be locally stored on the recipient's terminal or may be accessible from a server over a corporate network.); and
It would have been obvious to one of ordinary skill in the art at effective filling date to modify updating of email system of Essenmacher with storing, at the electronic message server of Hopper. One of ordinary skill in the art would have been motivated to do to view the original email to update a new list (Hopper:[0004]-[0006]) 
Claim 29 recites all the same elements of claim 25, but in system form rather than method form. Therefore, the supporting rationale of the rejection to claim 25 applies equally as well to claim 29. 
Claim 35 recites all the same elements of claim 25, but in system form rather than method form. Therefore, the supporting rationale of the rejection to claim 25 applies equally as well to claim 35.

Conclusion



If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne whose telephone number is (571)272-4001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/Sm Islam/
Examiner, Art Unit 2457
Date: 1/10/2022

/RAMY M OSMAN/Primary Examiner, Art Unit 2457